Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Multiple Embodiments – Restriction Not Required
This application contains the following embodiments:
Embodiment 1 – Reproductions 1.1 - 1.10 line drawings
Embodiment 2 – Reproductions 2.1 - 2.10 computer-generated images
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same because both embodiments show the same design in different illustration styles. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. A claim may be rejected by applying prior art to any embodiment within a patentably indistinct group. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept. Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.
Specification
The paragraph following the listed figure descriptions reading: [Reproductions 1.1 to 1.6 are six orthographic projection views of a first cleaning robot showing our new design, reproductions 1.7 to 1.9 are three perspective views of the first cleaning robot, and reproduction 1.10 is an enlarged view of part A circled in reproduction 1.7; reproductions 2.1 to 2.6 are six orthographic projection views of a second cleaning robot showing our new design, reproductions 2.7 to 2.9 are three perspective views of the second cleaning robot, and reproduction 2.10 is an enlarged view of part A circled in reproduction 2.7.] must be deleted because it is extraneous information which adds no new information to the claimed design. No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application. Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II.
Non-Final Rejection under 35 USC 112(b)
The claim is rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite because the scope of the claimed design is unclear in Reproductions 1.7, 1.10, 2.7 and 2.10. In these reproductions, there are additional solid lines used to encircle and label portions of the cleaning robot that are not described as forming no part of the claimed design. Since solid lines are used in patent drawings to depict claimed subject matter, to overcome this rejection the enlarged detail notations should be converted to broken lines and labeled to correspond to the appropriate enlarged reproduction (rather than “portion A”), for better form and clarity. See annotated drawings below in the first embodiment as an example:

    PNG
    media_image1.png
    293
    718
    media_image1.png
    Greyscale

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02). If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Conclusion
Accordingly, the claim stands rejected under 35 USC 112(b) as set forth above.
Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will
be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss
the merits of the application with applicant’s representative if the representative is not registered to
practice before the USPTO. Appointment as applicant’s representative before the International Bureau
pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such
representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic
entity must be represented by a patent attorney or agent registered to practice before the USPTO.
Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice
before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor
and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of
attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80
“Power of Attorney to Prosecute Applications Before the USPTO’, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012
See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered
practitioner not of record provided the registered practitioner can show authorization to conduct an
interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A)
(available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit
forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate
by telephone, it is suggested that such person email the examiner at kimberly.barnes@uspto.gov to
arrange a time and date for the telephone interview. Please include proposed days and times for the
proposed call. When proposing a day/time for the interview, please take into account the examiner's work
schedule indicated in the last paragraph of this communication. The email should also be used to
determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form PTO/SB/439
“Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization
for Internet Communications” may be used to provide such authorization and is available at the USPTO
web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable
ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO
Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte
Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
	o  https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-
and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY BARNES whose telephone number is 571-270-0226. The examiner can normally be reached from Monday through Friday from 10:30 a.m. to 6:30 p.m. eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lilyana Bekic can be reached at 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent
Center. Unpublished application information in Patent Center is available to registered users. To file and
manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a
patent attorney or agent registered to practice before the United States Patent and Trademark Office) or
by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See
37 CFR 1.33(b).
/KIMBERLY BARNES/     Primary Examiner, Art Unit 2921